


Exhibit 10.2


SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This Employment Agreement ("Agreement") is entered into by and between ICO, Inc.
(the "Company") and Jon C. Biro ("Employee"), to be effective as of January 28,
2004 (the "Effective Date").


WITNESSETH:


WHEREAS, Employee is currently employed by the Company, and shall continue to be
employed by Company on the Effective Date; and
 
WHEREAS, the Company desires to employ Employee from and after the Effective
Date pursuant to the terms and conditions and for the consideration set forth in
this Agreement, and Employee desires to be employed by Company pursuant to such
terms and conditions and for such consideration.
 
NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, the Company and Employee agree as follows:


ARTICLE 1: EMPLOYMENT AND DUTIES:


1.1  The Company agrees to employ Employee, and Employee agrees to be employed
by the Company, beginning as of the Effective Date and continuing until the date
of termination of Employee’s employment ("Termination Date"), subject to the
terms and conditions of this Agreement. It is expressly understood and agreed
that, as of the Effective Date, this Agreement shall amend, supercede, and
replace the Amended and Restated Employment Agreement dated September 4, 1998,
by and between Employee and the Company, and all amendments and supplements to
that agreement. The "Employment Period," as used herein, shall mean the period
commencing on the Effective Date, and ending on the Termination Date. The
"Term," as used herein, shall mean the period commencing on the Effective Date,
and expiring at midnight of the day before the second anniversary of the
Effective Date.
 
(a)  At least six (6) weeks prior to the expiration of the Term (and each
mutually agreed to extension thereof), the board of directors ("Board") of the
Company shall notify the Employee, in writing pursuant to Section 5.1, of the
Board’s desire to continue Employee’s employment beyond the end of the Term (or
any mutually agreed to extension thereof). If the Board desires to retain the
Employee, then the parties shall amend this agreement to extend the Employment
Period for an additional two-year period ("Extension Period"), and the Term (or
any mutually agreed to extension thereof) shall be extended for an additional
two

  Page 1 of 19  

--------------------------------------------------------------------------------

 

years, or a new employment agreement (on substantially the same terms as this
Agreement) shall be negotiated, prepared, and put into effect prior to the end
of the Term (or any mutually agreed to extension thereof); however if the
parties cannot agree to the terms of a new agreement by the expiration of the
Term (or any mutually agreed to extension thereof), then Employee’s employment
shall terminate at the end of the Term (or any mutually agreed to extension
thereof), and shall be subject to 3.1(d).
 
(b)  For the avoidance of doubt it is the parties’ understanding that if this
Agreement is extended for an Extension Period or any subsequent Extension
Period, at the end of any such Extension Period, the provisions of Section
1.1(a) shall apply, and any reference in this Agreement to the Term shall
include any mutually agreed extension thereof, whether or not expressly noted.
 
(c)  The Company shall be responsible for payment of up to $4,000 of Employee’s
legal and accounting advisory expenses incurred in connection with the initial
negotiation and execution of this Second Amended and Restated Employment, and up
to $4,000 of Employee’s legal and accounting advisory expenses incurred in
connection with any new employment agreement between Employee and the Company
that is proposed or prepared by Company and presented to Employee prior to the
expiration of the initial two-year Term of this Agreement and each subsequent
extension thereof.
 
1.2  Beginning as of the Effective Date and throughout the Term (and mutually
agreed to extension thereof), Employee shall continue to be employed as Chief
Financial Officer and Treasurer of the Company, and shall be a member of the
Board. Employee shall also continue to serve as an officer and/or director of
the Company’s domestic and foreign affiliated subsidiaries, and in such other
key contributor capacities as may be requested by the Employer. Employee agrees
to serve in such positions, and to perform diligently and to the best of
Employee’s abilities the duties and services pertaining to such positions as
reasonably determined by Company, as well as such additional or different duties
and services appropriate to such positions which the Employee from time to time
may be directed to perform by the Company. Employee shall report to the Chief
Executive Officer.
 
1.3  Employee shall at all times comply with and be subject to such policies and
procedures as the Company may establish from time to time, including, without
limitation, the Company’s Employee Handbook and Code of Business Ethics.
 
1.4  Employee shall, during the Employment Period, devote Employee’s full
business time, energy, and best efforts to the business and affairs of the
Company. Employee may not engage, directly or indirectly, in any other business,
investment, or activity that interferes with Employee’s performance of
Employee’s duties hereunder, is contrary to the interest of the Company or any
of its affiliated subsidiaries and divisions (collectively, the "ICO Entities"
or,
 
  Page 2 of 19  

--------------------------------------------------------------------------------

 

individually, an "ICO Entity"), or requires any significant portion of
Employee’s business time. The ICO Entities as of the Effective Date are listed
on Exhibit A attached hereto and incorporated herein. In the event that, during
the Employment Period, any of the ICO Entities establish or purchase a 10% or
more direct or indirect equity interest in any entity not listed on Exhibit A,
such entity shall be deemed to be an ICO Entity for the purposes of this
Agreement. The foregoing notwithstanding, the parties recognize and agree that
Employee may engage in passive personal investments and other business
activities which do not conflict with the business and affairs of the Company or
the ICO Entities or interfere with Employee’s performance of his duties
hereunder. Employee shall be eligible to serve on the board of directors or
committees thereof of entities that are not ICO Entities during Employee’s
employment by the Company, subject to the Board’s advance consideration and
approval thereof. Employee shall be permitted to retain any compensation
received for approved service on any unaffiliated corporation’s board of
directors or committees thereof.
 
1.5  Employee acknowledges and agrees that Employee owes a fiduciary duty of
loyalty, fidelity, and allegiance to act at all times in the best interests of
the Company and other ICO Entities and to do no act which would, directly or
indirectly, injure any such entity’s business, interests, or reputation. It is
agreed that any direct or indirect interest in, connection with, or benefit from
any outside activities, particularly commercial activities, which interest might
in any way adversely affect the Company, or any ICO Entity, involves a possible
conflict of interest. In keeping with Employee’s fiduciary duties to the
Company, Employee agrees that during the Employment Period Employee shall not
knowingly become involved in a conflict of interest with the Company or the ICO
Entities, or upon discovery thereof, allow such a conflict to continue.
Moreover, during the Employment Period Employee shall not engage in any activity
which might involve a possible conflict of interest without first obtaining
approval in accordance with this Agreement and the Company’s policies and
procedures.


ARTICLE 2: COMPENSATION AND BENEFITS:


2.1  During the Employment Period, the Employee shall receive a base salary
("Base Salary") of Two Hundred and Thirty Thousand Dollars ($230,000) per annum,
less all required deductions, including but not limited federal withholding,
social security and other taxes, and payable bi-weekly on the Company’s regular
payroll schedule. During the Employment Period, the Base Salary shall be
reviewed at least annually by the Compensation Committee of the Board (the
"Compensation Committee"). The Compensation Committee may make recommendations
to the Board to increase the Employee’s Base Salary, which may only be effective
upon approval by the Board. Any increase in the Base Salary shall not serve to
limit or reduce any other obligation to the Employee under this Agreement.
During the Term (and each mutual extension thereof), the Base Salary shall not
be reduced.
 
2.2  In addition to the Base Salary, the Employee shall be eligible, upon the
conclusion of each fiscal year during the Employment Period, to receive an
annual bonus (an

  Page 3 of 19  

--------------------------------------------------------------------------------

 

"Annual Incentive Bonus"), pursuant to an Annual Incentive Bonus structure and
formula that has been established and pre-approved by the Board. The Annual
Incentive Bonus earned for a given fiscal year, if any, shall be paid in lump
sum cash (subject to all legally required withholdings) on or before the last
day of the first quarter of the following fiscal year (during or after the
Term). Any Annual Incentive Bonus will be considered earned only if the Employee
is employed on the October 1 st immediately following the fiscal year on which
the bonus is calculated, unless a pro-rata bonus is due as specifically provided
for in this Agreement.
 
(a)  The bonus for the first fiscal year during the Employment Period (ending on
September 30, 2004) ("the "Year One Annual Incentive Bonus"), shall be
calculated as follows:
 
(i)  If EBITDA is less than $9.8 million, no Year One Annual Incentive Bonus
shall be earned.
 
(ii)  If EBITDA is greater than or equal to $9.8 million, but less than $12
million, the Year One Annual Incentive Bonus will be X% of Base Salary, where
 
X = [(EBITDA – 7,600,000)/ 88,000] x 65%
 
(iii)  If EBITDA is greater than or equal to $12 million, the Year One Annual
Incentive Bonus will be Y % of Base Salary, where
 
Y = [(EBITDA – 6,000,000) /120,000] x 65%
 
For the purposes of the above formula, "EBITDA" is defined as the consolidated
operating income or loss from continuing operations plus: (i) depreciation and
amortization; (ii) impairment, restructuring, and other costs, and (iii) stock
option compensation expense. EBITDA is calculated and determined based on the
Company’s audited financial statements.
 
(b)  The Board, subject to the mutual agreement between the Employee and the
Board, shall approve the structure and formula for calculating the Year Two
Annual Incentive Bonus (for the fiscal year commencing on October 1, 2004), and
for calculating the Annual Incentive Bonus for each fiscal year thereafter
(provided that the Term of this Agreement has been so extended). The structure
for calculating the Year Two Annual Incentive Bonus shall be similar to the
structure for calculating the Year One Annual Incentive Bonus, but the formula
shall be based on the Year Two business plan, as presented to and accepted by
the Board. It is the parties’ intention that Employee’s Annual Incentive Bonuses
be calculated consistent with the Company’s Chief Executive Officer’s Annual
Incentive Bonuses.

  Page 4 of 19  

--------------------------------------------------------------------------------

 



            2.3.  In addition to the Base Salary and other benefits afforded to
Employee under this Agreement, on the Effective Date Employee shall be granted
options ("Options") to purchase 126,000 shares of the Common Stock of the
Company ("Shares").
 
The Options shall vest as follows:
 
(a)  Options to purchase 42,000 Shares shall be 100% fully vested on the
Effective Date.


(b)  Options to purchase 42,000 Shares shall be 100% fully vested two days
before the first anniversary of the Effective Date.


(c)  Options to purchase 42,000 Shares shall be 100% fully vested two days
before the second anniversary of the Effective Date.


All of the 126,000 Options shall be granted at an exercise price equal to the
Fair Market Value (as defined in the applicable stock option plan under which
the options are granted) of the Common Stock on the Effective Date, and to the
extent permitted under the Internal Revenue Code, shall be Incentive Stock
Options ("ISOs"). The Options shall expire on the seventh anniversary of the
Effective Date. Notwithstanding the foregoing, upon termination of Employee’s
employment for any reason then the options shall expire upon the first business
day following the expiration of the three (3) month period after Employee’s
Termination Date. The Options shall be granted under the terms of the Company’s
1994, 1995, 1996, and/or 1998 Employee Stock Option Plans, at the Company’s
discretion, or on terms substantially identical to the terms in such plans, and
subject to the Employee’s execution of option agreements in compliance with all
terms and conditions of the applicable plans.


2.4  During the Employment Period, the Employee shall be entitled to participate
in incentive, savings, and retirement plans, and other standard benefit plans
afforded to executive-level employees of the Company, including, without
limitation, all medical, dental, disability, group life, accidental death, D&O
indemnity, and travel accident insurance plans and programs of the Company, to
the extent Employee is otherwise eligible under the terms and conditions of the
applicable plan or policy, and as such plans or policies may be from time to
time be amended, modified or terminated by the Company without prior notice.
Dependents of Employee may participate in such plans to the extent allowed for
other dependants of executive level Employees of the Company as allowed by the
applicable plan. This Agreement shall not be construed to limit in any respect
the Company’s right to establish, amend, modify, or terminate any benefit plan
or policy. Furthermore, the Company shall not by reason of this Article 2 be
obligated to institute, maintain, or refrain from changing, amending, or
discontinuing, any incentive compensation, employee benefit, or stock or stock
option program or plan, so long as such actions are similarly applicable to
covered employees generally.
 
  Page 5 of 19  

--------------------------------------------------------------------------------

 



2.5  During the Employment Period, the Company shall pay or reimburse Employee
for all actual, reasonable, and customary expenses incurred by Employee in the
course of his employment in accordance with the Company’s policies and
procedures in effect at the time. Such expenses paid or reimbursed by the
Company shall include, but not be limited to, the following:
 
(a)  In lieu of use of a Company vehicle, and maintenance, repair, and insurance
expenses associated therewith, the Employee shall receive a monthly vehicle
allowance in the sum of $1,290.00 ("Vehicle Allowance"), paid on the first
payday of each month.
 
(b)  The Company shall pay or reimburse Employee for all business-related air
travel. It is understood that all international travel shall be business class,
and that the Employee’s spouse may accompany Employee on such international
travel on an occasional basis through use of Platinum American Express "partner
flies free" plan, or similar plans providing for the spouse to fly free when
accompanying Employee. All domestic travel shall be coach class.
 
(c)  The Company shall pay all costs associated with the Employee’s cellular
telephone and cellular telephone service.
 
(d)  The Company shall pay for or reimburse Employee for all business-related
expenses to attend, from time to time, seminars or conferences approved by the
Chief Executive Officer that will serve to benefit the Company; and for the
maintaining and/or increasing the level of professional and contemporary
executive management skills, that will serve to benefit the Company.
 
2.6  During the Employment Period, the Employee shall be entitled to four weeks
of vacation, fully paid, per calendar year.
 
2.7  The Company may withhold from any compensation, benefits, or amounts
payable under this Agreement all federal, state, city, or other taxes as may be
required pursuant to any law or governmental regulation or ruling.
 
2.8  Following the end the of the Company’s 2004 fiscal year, the Board shall
review the Employee’s performance to allow, within ninety days after the end of
the 2004 fiscal year and subject to the Board’s conclusions in its performance
review, for negotiations regarding increases in the Employee’s Base Salary,
bonus structure, equity compensation, severance payment terms, and/or benefits.
 
2.9  No amendment, modification, or repeal of Article Eleven of the Articles of
Incorporation of the Company (as amended on or before the date hereof) or
Article 7 of the Amended and Restated Bylaws of ICO, Inc., as amended October 5,
2001, shall have the effect
 
  Page 6 of 19  

--------------------------------------------------------------------------------

 

of limiting or denying any indemnification rights with respect to actions of
Employee occurring, or proceedings arising, prior to such amendment,
modification, or repeal, which indemnification rights Employee would otherwise
have been entitled to if such amendment, modification, or repeal had not been
effectuated, and the provisions of Article 7 of the Amended and Restated Bylaws
of ICO, Inc., as amended October 5, 2001, shall continue to apply to Employee
with respect to actions taken or proceedings arising prior to such amendment,
modification, or repeal, as if such amendment, modification or repeal had not
been effectuated. Notwithstanding the foregoing, nothing in this Section 2.9
shall entitle Employee to indemnification (i) to any extent not permitted by the
Texas Business Corporation Act, as amended from time to time, and (ii) with
respect to actions occurring at or after (but not as to actions of Employee
occurring prior to) the time of such amendment, modification, or repeal that are
the basis for Employee’s claim for indemnity to any extent that indemnity for
such later actions of Employee is not permitted by such Articles of
Incorporation or Bylaws as so amended, modified, or repealed. Employee’s rights
to indemnification shall continue in effect after the termination of this
Agreement, regardless of the cause of termination, for a period of five (5)
years thereafter, and as to any claim for indemnification raised or in existence
during that five-year period, Employee’s rights and the Company’s obligations
under this Section 2.9 shall continue until such claim is resolved without
further right of appeal .


ARTICLE 3: TERMINATION OF EMPLOYMENT AND EFFECTS OF SUCH TERMINATION:


3.1  (a) Employee’s employment shall be terminated during the Employment Period
by reason of the following circumstances:
 
(i)  Death of Employee.
 
(ii)  Permanent Disability. "Permanent Disability" shall mean Employee’s
physical or mental incapacity to perform his usual duties, with such condition
likely to remain continuously and permanently as determined by the Board of
Directors. The decisions as to whether and as of what date Employee has become
permanently disabled are delegated to the Board of Directors for determination,
and any dispute of Employee with any such decision shall be limited to whether
the Board of Directors reached such decision in good faith.
 
(iii)  Voluntary Termination. "Voluntary Termination" shall mean a termination
of employment at the election of Employee (other than for Good Reason, as
defined in Section 3.2(b) below), including termination upon the expiration of
the Term because Employee does not desire to continue his employment beyond the
end of the Term (as described in Section 3.1(d)(i) below). Employee will provide
the Company with six (6) weeks advance notice of

  Page 7 of 19  

--------------------------------------------------------------------------------

 

           his intent to terminate his employment voluntarily. Employee shall
continue to remain an employee of the Company through the six week notice period
and will perform such duties, if any, assigned to him by the Company during the
notice period. Notwithstanding the foregoing, the Company may, at its option,
waive the Employee’s obligation to remain an employee during all or any portion
of the six week notice period, in which case Employee’s employment shall cease
immediately.
 
(iv)  Termination by Company for Cause. "Termination for Cause" shall mean a
termination of employment immediately upon notice to the Employee from the
Company that an event constituting "Cause" has occurred. For purposes of this
Agreement, the term "Cause" shall be defined as: (a) an act of dishonesty or
fraud; (b) a knowing and material violation of any written policy of the Company
or applicable to the Company’s operations; (c) a knowing and material violation
of an applicable law, rule, or regulation that exposes the Company to damages or
liability; (d) a material breach of fiduciary duty; or (e) conviction of a
felony. In the event that Employee is terminated for Cause, Employee shall be
provided with notice of such termination in accordance with Section 5.1 below.
 
    (b)  In the event Employee’s employment terminates as a result of any of the
circumstances described in 3.1(a)(i) through (iv) above, all future compensation
to which Employee would otherwise be entitled and all future benefits for which
Employee is eligible shall cease and terminate as of the Termination Date,
except as specifically provided in this Section 3.1 or the terms of any of the
Company’s health or welfare plans, and Employee shall receive payment, if any,
for accrued and unused vacation days according to the Company’s current policy
applicable to payment for unused vacation. In the event of termination for any
of the reasons set forth in 3.1(a)(i) through (iv) above, Employee shall not be
entitled to receive an Annual Incentive Bonus for the fiscal year in which the
termination occurs, but shall be entitled to receive an Annual Incentive Bonus,
if any, that has been earned but not yet paid to Employee for the fiscal year
prior to the fiscal year in which the termination occurs.
 
    (c)  Notwithstanding anything contained in 3.1(b), in the event that
Employee’s employment terminates as a result of death or permanent disability
resulting from any accident or incident beyond Employee’s control that occurs
while Employee is traveling on Company business or is in the course and scope of
employment (excluding any accident or incident occurring when Employee is
traveling within Houston and to or from his normal place of business or his
residence), the preceding paragraph shall not apply, and instead Employee (or
his Estate, as the case may be) shall be entitled to receive payment subject to
and calculated in accordance with the provisions of Sections 3.2(a) and
3.2(a)(i) through (iv) below.
 
    (d)  In the event that Employee’s employment terminates upon the expiration
of the Term because the parties are unable to agree to the terms of a new
agreement by the expiration of

  Page 8 of 19  

--------------------------------------------------------------------------------

 

      the Term (or any mutual extension thereof), then the Termination Date
shall be the last day of the Term (or any mutual extension thereof), and:
 
(i)  if the Company has offered to extend the Term of this Agreement (or any
mutual extension thereof) (without amending the terms of this Agreement, other
than by increasing Employee’s salary, bonus, and/or other remuneration or
benefits hereunder), or to enter into a new agreement on terms that are
substantially the same as the terms of this Agreement (other than by increasing
Employee’s salary, bonus, and/or other remuneration or benefits hereunder), then
if Employee declines to accept the Company’s offer, Employee’s termination shall
be treated as a Voluntary Termination, and the provisions of Section 3.1(b)
shall apply; or
 
(ii)  if the Company has not offered (x) to extend the Term of this Agreement
(or any mutual extension thereof) (without amending the terms of this Agreement,
other than by increasing Employee’s salary, bonus, and/or other remuneration or
benefits hereunder), or (y) to enter into a new agreement on terms that are
substantially the same as the terms of this Agreement (other than by increasing
Employee’s salary, bonus, and/or other remuneration or benefits hereunder), then
Employee shall be entitled to an Early Termination Payment subject to and
calculated in accordance with the provisions of Sections 3.2(a) and 3.2(a)(i)
through (iv) below.
 
3.2  The Company reserves the right to terminate Employee’s employment for any
reason other than the circumstances described in Sections 3.1(a)(i) through
3.1(a)(iv) above, or to terminate Employee’s employment upon the expiration of
the Term, in which case it shall provide him with written notice of termination
("Notice of Termination"). The Notice of Termination shall specify the
Termination Date.
 
(a)  If the Termination Date occurs during the Term (or any mutual extension
thereof), or on the last day of the Term (or any mutual extension thereof)
because the Board does not desire to continue Employee’s employment beyond the
Term (or any mutual extension thereof), Company shall pay Employee, within
thirty (30) days after the Termination Date, and after Employee’s execution of a
full release of all claims against the Company (excluding only claims for
benefits and payments to be payable after Termination Date under any of the
Company’s health or welfare plans, and claims for indemnification against third
parties pursuant to Article 7 of the Amended and Restated Bylaws of ICO, Inc.,
as amended October 5, 2001), an "Early Termination Payment," in lump sum cash
(subject to required taxes and withholdings) consisting of the following:

  Page 9 of 19  

--------------------------------------------------------------------------------

 



(i)  pro rata Base Salary through the Termination Date, and in the event that
the prior fiscal year’s Annual Incentive Bonus, if any, has been earned but not
yet paid, such Annual Incentive Bonus for the prior fiscal year; and
 
(ii)  payment, if any, for accrued and unused vacation days according to the
Company’s current policy applicable to payment for unused vacation; and
 
(iii)  a sum equal to 200% of the Employee’s current annual Base Salary; and
 
(iv)  a pro-rated portion of the Annual Incentive Bonus for the fiscal year
during which the Termination Date occurs. Such pro-rated portion of the Annual
Incentive Bonus will be calculated according to the following example: If the
Termination Date occurs on the last day of the second quarter of the 2004 fiscal
year, and EBITDA is on track to reach $12,000,000 by the end of the 2004 fiscal
year (e.g. EBITDA has reached $6,000,000 as of the last day of the second
quarter), Employee would be entitled to receive ½ (representing 182/364 days in
the fiscal year) of the percentage of Base Salary that he would otherwise be
entitled to receive if EBITDA reached $12,000,000 at the end of that fiscal
year, so in this case he would be entitled to 16.25% (representing ½ of 32.5%)
of his Base Salary.
 
(b)  "Good Reason" shall mean a termination of employment by Employee under any
one of the following circumstances:
 
(i)  In the event of a material breach by Company of any material provision of
this Agreement which remains uncorrected for thirty (30) days following written
notice ("Material Breach Notice Period") of such breach by Employee to the
Board, Employee may terminate this Agreement provided that Employee provides the
Board with written notice of such termination, specifying a Termination Date
that is on or after the date of such written notice but within sixty (60) days
after the expiration of the Material Breach Notice Period.
 
(ii)  In the event that there is any material diminution of Employee’s job
description, job role, responsibilities, and/or scope of position during the
Term, Employee may terminate this Agreement upon written notice to the Board of
Directors specifying a Termination Date that is on or after the date of such
written notice.
 
(iii)  If there is any amendment, modification, or repeal of Article Eleven of
the Articles of Incorporation of the Company (as amended on or before the date
hereof) and/or Article 7 of the Amended and Restated Bylaws of

  Page 10 of 19  

--------------------------------------------------------------------------------

 

ICO, Inc. (as amended October 5, 2001) by the shareholders or the Board, which
amendment, modification, or repeal shall have the effect of limiting or denying,
except in any immaterial respect, any indemnification rights that Employee would
otherwise be entitled to if such amendment, modification, or repeal had not been
effectuated, then Employee may terminate this Agreement within thirty (30) days
of the taking effect of such amendment, modification, or repeal, upon written
notice to the Board.
 
(iv)  If the Company requires the Employee to be based at any office or location
outside the greater Houston metropolitan area, except for travel reasonably
required in the performance of the Employee’s responsibilities, then the
Employee may terminate this Agreement upon written notice to the Board of
Directors specifying a Termination Date that is on or after the date of such
written notice.
 
In the event of such termination by Employee for Good Reason, Employee shall be
entitled to an Early Termination Payment subject to and calculated in accordance
with the provisions of Sections 3.2(a) and 3.2(a)(i) through (iv) above.
 
3.3.  Termination following a Change of Control
 
(a)  For the purposes of this Agreement, "Change of Control" means any of the
following events: (i) a merger, share exchange or consolidation in which the
Company will not be the surviving entity (or survives only as a subsidiary of an
entity), (ii) the sale or exchange by the Company all or substantially all of
its assets to any other person or entity, (iii) the acquisition of ownership or
control (including, without limitation, power to vote) by any person or entity,
including a "group" as contemplated by Section 13(d)(3) of the 1934 Act, of more
than 50% of the outstanding shares of the Company's voting stock (based upon
voting power); provided , however , that a Change of Control will not include
(A) any reorganization, merger, consolidation, sale, exchange, or similar
transaction, which involves solely the Company and one or more entities
wholly-owned, directly or indirectly, by the Company immediately prior to such
event; or (B) the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the voting stock
of the Company immediately prior to such transaction or series of transactions
continue to hold 50% or more of the voting stock (based upon voting power) of
(1) any entity that owns, directly or indirectly, the stock of the Company, (2)
any entity with which the Company has merged, or (3) any entity that owns an
entity with which the Company has merged.
 
(b)  A "COC Termination" shall be deemed to have occurred if (i) there is a
Change of Control during the Term (or any mutual extension thereof), and (ii)
within the twelve (12) month period immediately following the Change of Control
(but still within the Term (or any mutual extension thereof) (A) the Employee’s
employment terminates for any reason other than

  Page 11 of 19  

--------------------------------------------------------------------------------

 

the circumstances described in Sections 3.1(a)(i) through 3.1(a)(iv) above, (B)
Employee is required to relocate outside the Houston, Texas metropolitan area;
(C) Employee is required to commute to a location outside the Houston, Texas
metropolitan area; (D) Employee’s Base Salary is materially reduced or any other
material benefit of the Employee’s employment is materially reduced; or (E)
there is any material diminution of Employee’s job description, job role,
responsibilities, and/or scope of position. In the event of a COC Termination,
the Company or successor in interest shall be obligated to pay employee, within
thirty (30) days after the Termination Date, and after Employee’s execution of a
full release of all claims against the Company (excluding only claims for
benefits and payments to be payable after Termination Date under any of the
Company’s health or welfare plans, and claims for indemnification against third
parties pursuant to Article 7 of the Amended and Restated Bylaws of ICO, Inc.,
as amended October 5, 2001), an Early Termination Payment subject to and
calculated in accordance with the provisions of Sections 3.2(a) and 3.2(a)(i)
through (iv) above.
 
In addition to an Early Termination Payment, in the event of a COC Termination:
(x) the Company shall pay any premiums due under COBRA (or any legal successor
thereto) in order to maintain Employee’s current medical and dental insurance
coverages for the 12-month period immediately following the Termination Date,
and (y) with regard to any of the Company’s welfare plans (e.g. life insurance)
that Employee participates in immediately prior to the Termination Date, if such
plans allow for continued coverage after termination of employment, the Company
shall pay the premiums that would otherwise be due from the Employee in order to
maintain Employee’s coverages during the 12-month period immediately following
the Termination Date.
 
3.4  Any Early Termination Payment paid to Employee pursuant to Section 3.2 or
3.3 shall be in consideration of Employee’s continuing obligations under Article
4. Nothing contained in this Article 3 shall be construed to be a waiver by
Employee of any benefits accrued for or due Employee under any employee benefit
plan (as such term is defined in the Employee Retirement Income Security Act of
1974, as amended), maintained by the Company except that Employee shall not be
entitled to any severance benefits pursuant to any severance plan or program of
the Company.
 
3.5  Termination of the employment relationship does not terminate those
obligations imposed by this Agreement which are continuing obligations,
including Employee’s obligations under Article 4.
 
3.6  Notwithstanding anything in this Agreement to the contrary, if any amounts
due to the Employee under this Agreement and any other agreement, plan or
program constitute a "parachute payment," as such term is defined in Code
Section 280G(b)(2), and the amount of the parachute payment, reduced by all
federal, state and local taxes applicable thereto, including the excise tax
imposed pursuant to Code Section 4999, is less than the amount the Employee
would receive if he were paid three times his "base amount," as defined in Code
Section 280G(b)(3), less one dollar, reduced by all federal, state and local
taxes applicable thereto, then the aggregate

  Page 12 of 19  

--------------------------------------------------------------------------------

 

of the amounts constituting the parachute payment shall be reduced to an amount
that will equal three times his base amount less one dollar. The determinations
to be made with respect to this Section shall be made by an accounting firm
selected by the Employee and paid by the Company, and which may be the Company’s
independent auditors.


ARTICLE 4:
OWNERSHIP AND PROTECTION OF INTELLECTUAL PROPERTY
AND CONFIDENTIAL INFORMATION;
NON-COMPETITION AGREEMENT:


4.1  All information, ideas, concepts, improvements, discoveries, and
inventions, whether patentable or not, which are conceived, made, developed or
acquired by Employee, individually or in conjunction with others, during
Employee’s employment by the Company (whether during business hours or otherwise
and whether on the Company’s premises or otherwise) which relate to the
business, products or services of the Company or any of the ICO Entities
(including, without limitation, all such information relating to corporate
opportunities, confidential financial information, research and development
activities, sales data, pricing and trading terms, evaluations, opinions,
interpretations, acquisition prospects, the identity of customers or potential
customers and their requirements, the identity of key contacts within the
customers’ organizations or within the organizations of acquisition prospects,
marketing and merchandising techniques, prospective names, and marks), and all
writings or material of any type embodying any of such items, shall be the sole
and exclusive property of ICO or the ICO Entities, as the case may be.
 
4.2  Employee acknowledges that the businesses of the Company and the ICO
Entities are highly competitive and that their strategies, methods, books,
records, and documents, their technical information concerning their products,
equipment, services, and processes, procurement procedures and pricing
techniques, the names of and other information (such as credit and financial
data) concerning their customers and business affiliates (including but not
limited to the products and/or services marketed, advertised, and/or sold to
customers and prospective customers, and the prices charged or quoted to them
for such products and/or services, and the business activities, needs, and
requirements for products and/or services of such customers or prospective
customers) all comprise confidential business information and trade secrets
which are valuable, special, and unique assets which the Company or the ICO
Entities use in their business to obtain a competitive advantage over their
competitors. Employee further acknowledges that protection of such confidential
business information and trade secrets against unauthorized disclosure and use
is of critical importance to the Company and the ICO Entities in maintaining
their competitive position. Employee hereby agrees that Employee will not, at
any time during or after the Employment Period, make any unauthorized disclosure
of any confidential business information or trade secrets of the Company or any
other ICO Entity, or make any use thereof, except in the carrying out of his
employment responsibilities hereunder. Confidential business information shall
not include information in the public domain (but only if

  Page 13 of 19  

--------------------------------------------------------------------------------

 

the same becomes part of the public domain through a means other than a
disclosure prohibited hereunder). The above notwithstanding a disclosure shall
not be unauthorized if (i) it is required by law or by a court of competent
jurisdiction or (ii) it is in connection with any judicial arbitration, dispute
resolution or other legal proceeding in which Employee’s legal rights and
obligations as an Employee or under this Agreement are at issue; provided,
however, that Employee shall, to the extent practicable and lawful in any such
events, give prior notice to the Company of his intent to disclose any such
confidential business information in such context so as to allow the Company or
the applicable ICO Entity an opportunity (which Employee will cooperate with and
will not oppose) to obtain such protective orders or similar relief with respect
thereto as may be deemed appropriate. Not withstanding the foregoing, the
parties agree that nothing in this Agreement shall apply to or restrict in any
way Employee from communicating to any state or federal law enforcement agency
information that Employee is required by law to so communicate.
 
4.3  All written materials, records, and other documents made by, or coming into
the possession of, Employee during the Employment Period which contain or
disclose confidential business information or trade secrets of the Company or
the ICO Entities shall be and remain the property of the Company or the ICO
Entities, as the case may be. Upon termination of Employee’s employment with the
Company, for any reason, Employee promptly shall deliver the same and all copies
thereof to the Company.
 
4.4  To enable Employee to perform the duties contemplated by this Agreement,
the Company promises that it will disclose confidential information, including
confidential business information and trade secrets of the nature described or
referenced in Sections 4.1 – 4.3 above, during the Employment Period and before
termination of the employment relationship established by this Agreement. In
return for and ancillary to the promise made by the Company to make such
disclosure, Employee hereby makes a reciprocal promise designed to enforce the
Company’s interest in protecting its confidential information and its goodwill.
Accordingly, Employee promises to comply with the obligations set forth in
Sections 4.1 through 4.3 above, and furthermore, Employee agrees that, during
Employee’s employment with the Company and/or any other ICO Entity, and for
fifteen (15) months following the end of employment with the Company or any
other ICO Entity for any reason, Employee will not, directly or through any
other person, firm, or corporation, in any country in which the Company or any
ICO Entity does business:
 
(a)  perform services as an employee, officer, director or independent
contractor for any Competing Enterprise (as defined below);
 
(b)  be an owner, shareholder (except for the ownership by Employee of less than
Five Percent (5%) of the equity securities of any publicly-traded company),
agent, or partner of, or serve in an executive position with, any Competing
Enterprise;

  Page 14 of 19  

--------------------------------------------------------------------------------

 

 
   (c)  call on or otherwise communicate with any customer or prior customer of
the Company and/or any ICO Entity, including any respective successors and
assigns, for the purpose of soliciting business for a Competing Enterprise or
for someone other than the Company and/or other ICO Entities; or
 
     (d)  do anything to interfere with the normal operation of the businesses
of the Company or any other ICO Entity, including, without limitation, make any
effort personally or through others to recruit, hire, or solicit any employee or
independent contractor of the Company or another ICO Entity to leave the Company
or such ICO Entity, or to interfere in any way with any ICO Entity’s
relationships with its customers or suppliers.


For purposes of this Section, the term "Competing Enterprise" shall mean: any
person or any business organization of whatever form, excluding the Company
and/or any other ICO Entity, engaged directly or indirectly in any business or
enterprise whose business activities specifically relate to or involve: (i)
grinding, processing, blending, and/or compounding of polymer products for (a)
the rotational molding industry, or (b) any other industry that ICO Polymers
North America, Inc. or any other ICO Entity specifically services or sells to;
or (ii) the production of concentrates or compounds or other processing services
related to polymer products as conducted by Bayshore Industrial, Inc. or any
other ICO Entities.




ARTICLE 5: MISCELLANEOUS:


5.1  For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when received by or tendered to Employee or the Company, as applicable, by
pre-paid courier or by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:
 
If to the Company, to
 
ICO, Inc., To the attention of the Chairman of the Board of Directors
5333 Westheimer Road, Suite 600
Houston, Texas 77056


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
 
If to Employee, to his last known personal residence.
 
Notwithstanding the foregoing, any Notice of Termination pursuant to Article 3
may be delivered to the Employee in accordance with the above sentences in this
Section 5.1, or by email to the Employee’s Company email address, and in the
event of such delivery by email, the

  Page 15 of 19  

--------------------------------------------------------------------------------

 

Delivery Date shall be conclusively determined to be the date when such email
was received on the Company’s server regardless of the date when such email was
opened by the Employee.
 
5.2  This Agreement shall be governed by and construed and enforced, in all
respects in accordance with the law of the State of Texas, without regard to
principles of conflicts of law, unless preempted by federal law, in which case
federal law shall govern; provided, however, that the dispute resolution process
in Section 5.5 shall govern in all respects with regard to the resolution of
disputes hereunder.
 
5.3  No failure by either party hereto at any time to give notice of any breach
by the other party of, or to require compliance with, any condition or provision
of this Agreement shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time.
 
5.4  It is a desire and intent of the parties that the terms, provisions,
covenants, and remedies contained in this Agreement shall be enforceable to the
fullest extent permitted by law. If any such term, provision, covenant, or
remedy of this Agreement or the application thereof to any person, association,
or entity or circumstances shall, to any extent, be construed to be invalid or
unenforceable in whole or in part, then such term, provision, covenant, or
remedy shall be construed in a manner so as to permit its enforceability under
the applicable law to the fullest extent permitted by law. In any case, the
remaining provisions of this Agreement or the application thereof to any person,
association, or entity or circumstances other than those to which they have been
held invalid or unenforceable, shall remain in full force and effect.
 
5.5  It is the mutual intention of the parties to have any dispute concerning
this Agreement resolved out of court. Accordingly, the parties agree that any
claim or controversy of whatever nature arising from or relating in any way to
this Agreement or the employment of the Employee by the Company, and any
continuing obligations under this Agreement, including disputes arising under
the common law or federal or state statutes, laws or regulations and disputes
with respect to the arbitrability of any claim or controversy, shall be resolved
exclusively by final and binding arbitration before a single experienced
employment arbitrator selected by the parties and conducted in accordance with
the agreement of the parties or as determined by the arbitrator. If the parties
are unable to agree to an arbitrator, an arbitrator will be selected in
accordance with the Employment Dispute Resolution ("EDR") Rules of the American
Arbitration Association ("AAA"). The arbitration will be conducted in Houston,
Texas, pursuant to the EDR Rules of the AAA, and the arbitrator shall have full
authority to award or grant all remedies provided by law. The judgment upon the
award may be enforced by any court having jurisdiction thereof. The Company
shall pay for the fees of the arbitrator or the administrative and filing fees
charged by the AAA. However, either party, on its own behalf and on behalf of
any other ICO Entities, shall be entitled to seek a restraining order or
injunction in any court of competent jurisdiction to prevent any breach or the
continuation of any breach of the provisions of herein.
 
  Page 16 of 19  

--------------------------------------------------------------------------------

 



5.6  This Agreement shall be binding upon and inure to the benefit of the
Company, and any other person, association, or entity which may hereafter
acquire or succeed to all or substantially all of the business or assets of the
Company by any means whether direct or indirect, by purchase, merger,
consolidation, or otherwise. Employee’s rights and obligations under this
Agreement are personal and such rights, benefits, and obligations of Employee
shall not be voluntarily or involuntarily assigned, alienated, or transferred,
whether by operation of law or otherwise, without the prior written consent of
the Company.
 
5.7  This Agreement replaces and extinguishes any previous agreements and
discussions pertaining to the subject matter covered herein. This Agreement
constitutes the entire agreement of the parties with regard to the terms of
Employee’s employment, termination of employment and severance benefits, and
contains all of the covenants, promises, representations, warranties, and
agreements between the parties with respect to such matters. Each party to this
Agreement acknowledges that no representation, inducement, promise, or
agreement, oral or written, has been made by either party with respect to the
foregoing matters which is not embodied herein, and that no agreement,
statement, or promise relating to the employment of Employee by the Company that
is not contained in this Agreement shall be valid or binding, except as set
forth in any applicable Employee benefit plan. It is understood that, by signing
below, Employee acknowledges that this Agreement supercedes any agreements or
understandings regarding the subject matter covered herein made prior to the
Employee signing this document. Any modification of this Agreement will be
effective only if it is in writing and signed by each party whose rights
hereunder are affected thereby, provided that any such modification must be
authorized or approved by the Board of Directors or its delegate, as
appropriate.

  Page 17 of 19  

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF , the Company and Employee have duly executed this Agreement
in multiple originals to be effective on the Effective Date.
ICO, Inc.
 
 
 
/s/ Christopher N. O’Sullivan
 

--------------------------------------------------------------------------------

Christopher N. O’Sullivan
Chairman of the Board of Directors
 
   
Date: January 28, 2004
 
   
Employee
 
 
 
/s/ Jon C. Biro
 

--------------------------------------------------------------------------------

 Jon C. Biro    
Date: January 28, 2004
 






  Page 18 of 19  

--------------------------------------------------------------------------------

 

EXHIBIT A




The ICO Entities (as defined in Section 1.4) are listed below, with country of
incorporation and state (if U.S.) indicated.




Bayshore Industrial, Inc. – USA, TX
Courtenay Polymers Pty Ltd. - Australia
Fabri-Moulds Ltd. - UK
ICO Europe BV – The Netherlands
ICO Global Services, Inc. – USA, DE
ICO Holdings Australia Pty Ltd. - Australia
ICO Holdings New Zealand Ltd. – New Zealand
ICO Holland BV – The Netherlands
ICO Italia Srl - Italy
ICO Minerals, Inc. – USA, DE
ICO Offshore – Cayman Islands
ICO P&O, Inc. – USA, DE
ICO Petrochemical Cayman Islands – Cayman Islands
ICO Polymers do Brasil Ltda. - Brazil
ICO Polymers France SAS - France
ICO Polymers Hellas Ltd. - Greece
ICO Polymers North America, Inc. – USA, NJ
ICO Polymers UK Ltd. - UK
ICO Polymers, Inc. – USA, DE
ICO Scandinavia AB - Sweden
ICO Technology, Inc. – USA, DE
ICO UK Ltd. - UK
ICO Worldwide, LP – USA, TX
ICO Worldwide (UK), Ltd. - UK
ICO Worldwide Tubular Services PTE Ltd. - Singapore
Innovation Company, S.A. de C.V. - Mexico
J.R. Courtenay (N.Z.) Ltd. – New Zealand
J.R. Courtenay Sdn Bhd - Malaysia
Rotec Chemicals, Ltd. - UK
Lomic SCI - France
Soreco SAS - France
Swavasey Colours Ltd. - UK
Tecron Industries Ltd. - UK
Verplast Srl - Italy
Wedco Minerais Ltda. - Brazil
Wedco Petrochemical, Inc. – USA, DE
Wedco Technology U.K. Ltd. - UK
Wedco Technology, Inc. – USA, NJ
Worldwide GP, LLC – USA, DE
Worldwide LP, LLC – USA, DE





  Page 19 of 19  